Citation Nr: 0106833	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected disability.  

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.  

3.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).  A November 
1993 rating decision denied service connection for a right 
knee disability and continued a 10 percent evaluation for 
chondromalacia of the left knee.  A July 1995 rating decision 
continued a 20 percent evaluation for chronic lumbosacral 
strain with degenerative disc disease at L5-S1.  

The veteran's November 1995 statement served as an 
application to reopen the claim of entitlement to service 
connection for a cervical spine disability, and a June 1996 
statement raised a claim for service connection for 
depression secondary to a service-connected disability.  In 
addition, the RO's December 1994 letter to the veteran, 
including a blank application for a total rating based upon 
individual unemployability, was returned by the postal 
service because it was mailed to the address shown on a 
recent representative's statement, which inadvertently 
introduced an extra digit into the number of the veteran's 
street address.  The record does not show that a new TDIU 
application was ever sent to the veteran at his correct 
address, which he confirmed at a regional office hearing in 
June 1996.  These matters are referred to the RO.  



FINDINGS OF FACT

1.  The veteran tore his right knee cartilage playing sports 
in high school.  

2.  A diagnosis of chondromalacia of the right knee first 
appeared during the veteran's service and resulted in medical 
disqualification from diving duties.  

3.  The medical evidence includes no specific finding that 
chondromalacia of the right knee in service was due to the 
natural progress of residuals of a torn right knee cartilage.  

4.  The veteran currently works 24-30 hours per week as a 
high-speed test driver for a major auto manufacturer.  

5.  The veteran's gait is symmetrical with only a slight limp 
to the left, and he uses no ambulatory aids.  

6.  The veteran's left knee gives way only once a month and 
does not cause him to fall.  

7.  Range of left knee motion is 0-135 degrees with no 
evidence of excess fatigability, incoordination, deformity, 
or atrophy of disuse.  

8.  The veteran uses an elasticized back support 2-3 times 
per month.  

9.  The veteran has moderate limitation of lumbar spine 
motion with no evidence of ankylosis, muscle spasms, absent 
knee jerk, positive Goldthwait's sign, abnormal mobility on 
forced motion, crepitation, less or more movement than 
normal, swelling, deformity, or atrophy of disuse.  



CONCLUSIONS OF LAW

1.  A right knee disability was aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 
5261 (2000).  

3.  The criteria for a rating in excess of 20 percent for a 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293,and 5295 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The RO obtained service medical records 
and medical records from the identified health care 
providers.  The veteran received VA examinations, filed lay 
statements with the RO, and provided sworn testimony at a 
regional office hearing.  The VA has fulfilled its duty to 
assist the veteran.  



Entitlement to service connection for a right knee disability 
as secondary to a service-connected disability

In June 1993, the veteran filed an application for service 
connection for a right knee disability as secondary to a 
service-connected disability.  A November 1993 rating 
decision denied entitlement to service connection, and the 
veteran perfected a timely appeal.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

The medical evidence includes a diagnosis of a current right 
knee disability because the September 1991 to May 1995 
diagnoses are chondromalacia and traumatic arthritis of the 
right knee.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran also contends that his current right knee disability 
is proximately due to his service-connected left knee and/or 
lower back disabilities or was incurred in service when he 
fell on his right knee in September 1970 or when a pallet of 
bombs, weighing 4000 pounds, fell on his thighs in May 1972.  

To establish service connection on a secondary basis, the 
veteran must present medical evidence that his right knee 
disability is proximately due to or the result of his 
service-connected left knee and/or lower back disabilities.  
That is, if service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2000).  
Unfortunately, the medical evidence does not include a nexus 
opinion relating a current right knee disability to a 
service-connected disability.  Instead, after examination of 
the veteran and review of his medical records, the June 1999 
VA examiner found no specific reason to link the right knee 
disability to service-connected left knee and low back 
disabilities because the veteran had no limp due to the left 
knee or lower back.  Service connection cannot be granted on 
a secondary basis.  

In the alternative, to establish direct service connection, 
the veteran must present medical evidence of a current right 
knee disability, of incurrence or aggravation of a right knee 
disability in service, and of a nexus between an in-service 
right knee disability and the current right knee disability.  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

The veteran has established entitlement to direct service 
connection based upon aggravation.  The veteran currently has 
chondromalacia and traumatic arthritis of the right knee.  
The evidence rebuts a presumption of soundness at enlistment 
and shows that a presumption of aggravation applies.  

The presumption of soundness noted at the June 1969 
enlistment is rebutted because the veteran told several 
examiners and testified in June 1996 that he tore his right 
knee cartilage while playing sports in high school prior to 
service.  A veteran is presumed to be in sound condition when 
accepted for service, with the exception of disorders noted 
at the time of entrance into service unless clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that the injury existed prior to service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2000).  

Residuals of a torn right knee cartilage constitute a pre-
existing injury or disease, which will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2000).  

Although the veteran's right knee was considered normal at 
the June 1969 enlistment examination, he experienced an 
increase in disability in December 1969 with the first 
diagnosis of right knee chondromalacia, and by August 1971, 
he had been permanently disqualified from diving duties 
partly due to symptomatic chondromalacia.  See Maxson v West, 
12 Vet. App. 453, 459-460 (1999).  Although the June 1999 VA 
examiner opined that the veteran's right knee disability had 
no connection to any existing service-connected disability, 
the presumption that a right knee disability was aggravated 
in service has not been rebutted by clear and unmistakable 
evidence.  The claims folder includes no specific finding 
that chondromalacia that first appeared in service was due to 
the natural progress of preexisting residuals of a torn right 
knee cartilage.  See 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  Although the veteran's right knee 
was deemed normal at separation and went untreated for almost 
20 years after service, the veteran showed continuity of 
symptomatology because he testified that he had right knee 
pain since service.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Entitlement to service connection must be granted because a 
preponderance of the evidence supports the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to a rating in excess of 10 percent for a left 
knee disability

A January 1976 rating decision granted service connection and 
an initial noncompensable evaluation for chondromalacia of 
the left knee.  The June 1981, October 1982, March 1983, July 
1983, and January 1984 rating decisions continued the 
noncompensable evaluation, and a March 1985 Board decision 
increased the evaluation to 10 percent.  The March 1990 
rating decision continued the 10 percent evaluation.  In June 
1993, the veteran filed an application for an increased 
rating.  The November 1993 rating decision continued the 10 
percent evaluation, and the veteran perfected a timely 
appeal.  

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
left knee disability has caused greater impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as it is here, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2000).  

The Board will consider whether a rating in excess of 10 
percent is warranted under the schedular criteria applicable 
to the musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a 
(2000).  The veteran's left knee disability will be evaluated 
under the criteria of Diagnostic Codes 5257, 5260, 5261, 
5003, and 5010,  in that order.  

A rating higher than 10 percent is not warranted for 
subluxation or instability of the left knee.  Recurrent 
subluxation or lateral instability of the knee is entitled to 
a rating of 10 percent for slight impairment, 20 percent for 
moderate impairment, and 30 percent for severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although the 
veteran testified in June 1996 to having a left knee brace 
because of instability several times per week, the June 1999 
VA examiner noted that the veteran used no ambulatory aids 
and only occasionally used an elastic band.  The veteran also 
reported that his left knee only gave way once a month and 
did not cause him to fall.  The medical evidence shows no 
more than slight impairment from recurrent subluxation or 
lateral instability of the left knee.  Therefore, a rating 
higher than 10 percent is not warranted under Diagnostic Code 
5257.  

A rating higher than 10 percent is not warranted for 
limitation of motion of the left knee.  Limitation of the 
flexion of the leg to 45 degrees is entitled to a 10 percent 
rating, flexion limited to 30 degrees to a 20 percent 
evaluation § 4.71a, Diagnostic Code 5260.  Limitation of the 
extension of the leg to 10 degrees is entitled to a 
10 percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The worst range of motion of the left 
knee was 0-135 degrees, with pain at terminal flexion, in 
June 1999.  Thus, the veteran could flex, or bend, his left 
knee well past the 30 degrees flexion limitation required for 
a 20 percent rating under Diagnostic Code 5260, and he could 
extend, or straighten, his left leg to the horizontal, well 
past the 15 degrees extension limitation required for a 20 
percent rating under Diagnostic Code 5261.  There was also 
full range of motion in May 1995.  

The veteran's functional loss and pain support continuation 
of a rating no higher than 10 percent.  Where evaluation is 
based on limitation of motion, as under Diagnostic Codes 5260 
and 5261, the question of whether functional loss and pain 
are additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The June 1995 and June 
1998 private examiners opined that the veteran should avoid 
repetitive bending, lifting, stair and ladder climbing, 
repetitive squatting and kneeling, and prolonged standing and 
walking on uneven surfaces.  Although the veteran claimed to 
use a left knee brace, he admitted in June 1999 that he uses 
no assistive devices to ambulate and only occasionally uses 
an elastic band.  Although he previously complained of 
instability several times per week, he later reported that 
his left knee gave way only once a month and did not cause 
him to fall.  Although he was terminated from a seven-year 
post office job in 1990 because he could not bend, stoop, or 
lift heavy objects at the time, his left knee currently 
allows him to work as a high-speed test driver, and he was 
able to swim and wrestle with his adult son in July 1999.  
Although he reported guarding and pain in May 1995 and 
crepitus in August 1993 and May 1995, he took Motrin only as 
needed and there was no crepitation in June 1999.  In May 
1995, strength was 5/5 in the lower extremities, and the 
veteran reported only occasional swelling in June 1999.  The 
medical evidence also shows no excess fatigability, 
incoordination, deformity, or atrophy of disuse.  The 
evidence does not warrant a rating higher than 10 percent for 
functional loss and pain under the criteria of Diagnostic 
Codes 5260 and 5261.  

Although the veteran is already in receipt of a 10 percent 
evaluation under Diagnostic Code 5257, the Board must 
consider whether a separate rating is warranted for a June 
1998 private diagnosis of traumatic arthritis of the left 
knee.  The VA General Counsel, in an opinion dated July 1, 
1997, (VAOPGCPREC 23-97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003, which provides for the presence 
of arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.  In this case, 
however, limitation of motion is not compensable.  Even at 
the worst range of motion of 0-135 degrees in June 1999, the 
veteran could flex his leg well past the 60 degrees 
limitation and straightened his leg well past the 5 degrees 
limitation required for the minimum noncompensable 
evaluations under Diagnostic Codes 5260 and 5261, 
respectively.  Nor does the veteran's functional loss and 
pain warrant assignment of a higher rating for limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, a separate rating 
is not warranted for arthritis under the criteria of 
Diagnostic Codes 5003 and 5010.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2000).  

A rating higher than 10 percent is not warranted under the 
schedular criteria.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence does not reflect that the degree of 
disability more nearly approximates the criteria for a rating 
in excess of 10 percent.  The veteran's left knee disability 
is more consistent with the criteria for continuation of a 
rating no higher than 10 percent.  Further, the evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).  

Entitlement to a rating in excess of 20 percent for low back 
disability

A January 1976 rating decision granted service connection and 
an initial noncompensable evaluation for chronic low back 
strain.  A March 1985 Board decision affirmed a June 1981 
rating decision that increased the evaluation to 20 percent 
and rating decisions from October 1982 to July 1984 that 
continued the 20 percent evaluation.  A June 1991 Board 
decision affirmed the March 1990 and June 1990 rating 
decisions that continued the 20 percent evaluation.  In July 
1994, the veteran filed a new application for an increased 
rating.  A July 1995 rating decision continued the 20 percent 
evaluation, and the veteran perfected a timely appeal.  

The Board will consider whether a rating in excess of 20 
percent is warranted under the schedular criteria applicable 
to the musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a 
(2000).  The veteran's lower back disability will be 
evaluated under the criteria of Diagnostic Codes 5289, 5292, 
5293, 5295, 5003, and 5010, in that order.

Although listed in the November 1995 statement of the case, a 
rating is not available for ankylosis of the lumbar spine 
because the veteran has been able to bend and straighten his 
back at examinations since June 1993.  A rating is not 
available because the medical evidence does not show 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2000).  

A rating higher than 20 percent is not warranted for 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion is rated as 20 percent disabling, and 
severe limitation of motion is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  Lumbar spine 
motion was limited in all planes in May 1995, unchanged from 
June 1993, and in December 1998.  The worst limitation of 
motion, documented in degrees, was flexion to 45 degrees in 
December 1995 and June 1999, extension to 10 degrees in 
December 1995, right side bending to 20 degrees in December 
1995, and left side bending to 20 degrees in December 1995 
and June 1999, with some pain at the terminal degrees of 
motion in June 1999.  Thus, extension had severe limitation 
of motion, and three other motions had moderate limitation of 
motion.  A rating higher than 20 percent is not warranted 
because three of four motions prior to June 1999 demonstrated 
no more than moderate limitation of motion, and by June 1999, 
the severe extension limitation of motion had improved to a 
moderate 25 degrees limitation of motion.  A rating higher 
than 20 percent is not warranted under Diagnostic Code 5292.  

A rating higher than 20 percent is not warranted for 
intervertebral disc syndrome.  Moderate intervertebral disc 
syndrome with recurring attacks is rated at 20 percent, 
severe symptoms with recurring attacks and intermittent 
relief are rated at 40 percent, and intervertebral disc 
syndrome with pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other neurological 
findings appropriate to site of the diseased disc, with 
little intermittent relief warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  Although the 
May 1995 and June 1998 private diagnoses include herniated 
nucleus pulposus with marked disc degeneration of L5-S1and an 
element of radiation into the right lower extremity along L5 
in January 1999, the medical evidence shows no more than 
moderate symptoms.  The veteran told the June 1999 VA 
examiner that he takes Motrin for pain only as needed, and 
the medical evidence shows no muscle spasms or absent knee 
jerk.  The January 1999 VA examiner noted that radiation into 
the right lower extremity was inconsistent.  A rating higher 
than 20 percent is not warranted under Diagnostic Code 5293.  

A rating higher than 20 percent is not warranted for 
lumbosacral strain.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
unilateral, in standing position is rated as 20 percent 
disabling.  A 40 percent rating is assigned when lumbosacral 
strain is severe, with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  Although a May 1995 VA x-ray 
and a December 1998 private examination revealed L5-S1 disc 
space narrowing, the medical evidence does not show severe 
lumbosacral strain.  The veteran's gait was symmetrical in 
December 1998, normal in January 1999, and manifested with 
only a slight limp to the left in June 1999.  The veteran's 
worst limitation of forward bending shows no more than 
moderate limitation.  Although there was some loss of lateral 
motion in May 1995 and December 1998, the medical evidence 
does not show a positive Goldthwait's sign or abnormal 
mobility on forced motion.  A rating higher than 20 percent 
is not warranted under Diagnostic Code 5295.  

The veteran's functional loss and pain support continuation 
of a rating no higher than 20 percent.  Where evaluation is 
based on limitation of motion, as under Diagnostic Codes 5292 
and 5295, the question of whether functional loss and pain 
are additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The June 1995 and June 1998 private examiners opined 
that the veteran should avoid any repetitive bending, 
lifting, stair and ladder climbing, repetitive squatting and 
kneeling, and prolonged standing and walking on uneven 
surfaces.  The veteran reported severe back pain that 
worsened with turning over in bed at night.  Although he 
reported back spasms in November 1995 if he tried to lift 
more than 15 pounds, there were no spasms by December 1995.  
Although the veteran reports weakness and fatigability on 
normal and repeated use of the back, he uses an elasticized 
back support only 2-3 times per month.  Although the 
veteran's gait was antalgic in December 1995, it was 
symmetrical and reciprocal in December 1998, normal in 
January 1999, and manifested with only a slight limp to the 
left and no incoordination in June 1999.  In December 1995, 
he was able to move normally about the examining room and get 
on and off the examination table.  The medical evidence does 
not show crepitation, less or more movement than normal, 
swelling, deformity, or atrophy of disuse.  The evidence does 
not warrant a rating higher than 20 percent for functional 
loss and pain under the criteria of Diagnostic Codes 5292 and 
5295.  

Although diagnoses from December 1995 to June 1999 include 
degenerative joint and disc disease of the lumbar spine, 
degenerative discogenic spondylosis, and degenerative changes 
at L5-S1, a separate rating is not available for arthritis 
under Diagnostic Codes 5003 and 5010 because limitation of 
motion is compensable under Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000).  

A rating higher than 20 percent is not warranted under the 
schedular criteria.  See 38 C.F.R. § 4.7 (2000).  The 
evidence does not reflect that the degree of disability more 
nearly approximates the criteria for a rating in excess of 20 
percent.  The veteran's lower back disability is more 
consistent with the criteria for continuation of a rating no 
higher than 20 percent.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(2000).  The evidence does not show that 
the veteran's left knee and low back disabilities markedly 
interfere with employment or cause frequent hospitalizations.  
Although the bending, stooping, and heavy lifting 
requirements of mail handling terminated a seven-year post 
office job in 1990, the veteran currently works 24-30 hours 
per week as a high-speed test driver for a major auto 
manufacturer.  An October 1985 vocational rehabilitation 
application and June 1996 statement of income show that the 
veteran earns more in his current job as a test driver than 
he did in his former job as a postal worker.  Referral for 
extraschedular consideration is not warranted.  


ORDER

Entitlement to service connection for a right knee disability 
is granted.  

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.  

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

